Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 23, 2009                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  139024                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices


  v                                                                SC: 139024
                                                                   COA: 282019
                                                                   Oakland CC: 2007-215936-FH
  PHILIP ANTHONY ANDERSON,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 30, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 23, 2009                   _________________________________________
           l1116                                                              Clerk